 IRON WORKERS, LOCAL 378International Association of Bridge, Structural andReinforced Iron Workers Union, Local 378,AFL-CIO (Judson Steel Corporation) andRobert L. Castor. Case 32-CB-1 (formerly20-CB-2245)June 24, 1982SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn February 16, 1982, Administrative LawJudge Richard J. Boyce issued the attached SecondSupplemental Decision in this proceeding.' There-after, Respondent filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Second Supplemental Decision in light ofthe exceptions and brief and has decided to affirmthe rulings, findings, and conclusions of the Admin-istrative Law Judge and to adopt his recommendedOrder, as modified herein.The Administrative Law Judge recommendedthat interest on the backpay award be computed asset forth in Florida Steel Corporation, 231 NLRB651 (1977). However, the method of determiningthe interest rate set forth in that Decision is not ap-plicable in cases in which an earlier order of theBoard providing for a different interest rate hasbeen enforced by a court of appeals. Accordingly,we shall order interest to be paid at the rate of 6percent, as ordered in our original decision and en-forced by the court of appeals.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby Orders that the Respondent, InternationalAssociation of Bridge, Structural and ReinforcedIron Workers Union, Local 378, AFL-CIO, Oak-land, California, its officers, agents, and representa-tives, shall pay to the estate of Robert L. Castorthe sum of $3,705, plus interest thereon to the dateof payment, at the rate of 6 percent per annum asstated in the original decision.I The original decision is reported at 192 NLRB 1069 (1971). The sup-plemental decision is reported at 213 NLRB 457 (1974).262 NLRB No. 56SECOND SUPPLEMENTAL DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: By de-cision reported at 192 NLRB 1069 (1971), the Boardfound that International Association of Bridge, Structuraland Reinforced Iron Workers Union, Local 378, AFL-CIO (herein called Respondent), had violated Section8(b)(1)(A) and (2) of the National Labor Relations Act,as amended, by causing Judson Steel Corporation (hereincalled Judson) to discharge Robert L. Castor on May 8,1970. The Board's decision was adopted by the UnitedStates Court of Appeals, Ninth Circuit, in an unreporteddecision dated May 15, 1972.1By supplemental decision reported at 213 NLRB 457(1974), the Board determined that Castor was entitled tobackpay from Respondent of $12,292, plus interest, andthat Respondoent in addition should pay S1,986 into apension trust fund on his behalf. This determination waspremised upon acceptance of the contentions made in thebackpay specification that the backpay period ran fromthe date of Castor's discharge until Respondent informedJudson on July 25, 1972, that it no longer objected toCastor's employment; and that 17 named ironworkerswho had worked for Judson during each quarter of thebackpay period comprised a representative group forpurposes of positing Castor's wage levels and the numberof hours he reasonably could have been expected towork had it not been for Respondent's misconduct.In a decision reported at 532 F.2d 1241 (1976), theNinth Circuit declined to adopt the Board's supplementaldecision, instead remanding the matter to the Board forfurther proceedings. The court's reasons were two:2i. The "representative-employee formula" relied uponwas not "representative of Castor" inasmuch as the 17ironworkers comprising the control group "were part ofa group of 22 men who were the most steadily employedjourneymen ironworkers out of all of the 150 whoworked during the period," whereas Castor "was at bestbut an average ironworker," and "to treat him as one ofthe elite group of the most steadily employed was arbi-trary."2. "[I]n an industry where employment is intermittent,the fact of intermittency must be taken into account insome measure unless there is something in the recordwhich justifies a finding that, for some reason, the em-ployee involved would not have been affected by thefluctuations that affected the group as a whole."The Board accordingly issued an Order RemandingProceeding to Regional Director, reported at 227 NLRB692 (1977), with instructions to issue "a new backpayspecification recomputing the backpay owed by Re-spondent to Robert L. Castor ...in a manner not in-consistent with the opinion of the court of appeals."3The Regional Director in turn issued a revised back-pay specification, dated April 30, 1981, alleging that Re-spondent's "obligation ...will be discharged" by pay-ment to Castor's estate, he since having died, of $3,705,Reported unofficially at 80 LRRM 2627, 68 LC ¶ 12,730.2 532 F.2d at 1243-44.s 227 NLRB at 693.421 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"plus interest to the date of payment." In arriving at thisfigure, the revised specification departs from the originalin two significant respects. First, it defines the repre-sentative group as 10 named ironworkers employed byJudson who:1. "Were employed during the two full quarters inwhich Castor worked at Judson ...prior to his loss ofemployment."2. "Commenced their employment at approximatelythe same date or later than Castor."3. Had "total earnings during the two full quartersprior to Castor's loss of employment ...substantiallysimilar to Castor's total earnings for that period."Second, the revised specification alleges that the back-pay period ended June 30, 1971, "at which time overone-half of the [10] employees in the representativesample had been laid off," rather than July 5, 1972.4A hearing on the revised backpay specification washeld before me in Oakland, California, on December 15,1981.Respondent's ContentionsRespondent contends in its brief that the revised speci-fication fails to cure the defects of its predecessor as con-cerns a representative group, asserting that "virtually all(of the 10] were journeyman ironworkers who had beenin the trade for a long period of' time," and thus:The only thing that these ironworkers had incommon with Mr. Castor was that they were em-ployed at about the same time by Judson.Respondent proposes no alternative representative-em-ployee formulation, instead arguing that, since Judsondid not hire a replacement for Castor, no backpay shouldbe owing; that, if this argument is rejected, the backpayperiod should be confined to about I week because, Jud-son's complement having shrunk from 32 on about May8, when Castor was discharged, to about 17 by May 17,"it is unlikely that Mr. Castor would have survived theserious cutback in employment as of May 17";6 and that,if this argument also is rejected, the backpay periodshould end in August 1970 when Judson's complementon the project in question was reduced to two-the fore-man and the job steward.Respondent does not dispute the statements of factcontained in the revised specification.ConclusionsIt is concluded that the representative-employee for-mulation of the revised specification sufficiently consid-ers Castor's being "but an average ironworker" ratherthan "one of the elite group of the most steadily em-ployed"; that it is not otherwise arbitrary or unreason-4 Although contending that the backpay period should run throughJune 30, 1971, the revised specification seeks no backpay after September30, 1970, conceding that Castor's interim earnings from then on exceededwhat he reasonably would have received from Judson.I Respondent elaborates, in support of this argument, that Castor was"an average ironworker"; that Judson "lays people off by the abilities ofthe people," as a Judson official did testify; that the operative laboragreement did not dictate that seniority he a factor in layoffs; and that,according to Respondent's business manager, Richard Zampa, Castor wasnot considered to be experienced in the tradeable; and that it therefore overcomes the Ninth Circuit'sobjection to the original specification in that regard, andmeets the liberal standards of discretion permitted theGeneral Counsel in such matters.It is concluded that the revised specification's linkingof the closing date of the backpay period to the timewhen over one-half of those in the control group werelaid off also makes adequate allowance for Castor's being"but an average ironworker," and in addition satisfiesboth the court's mandate that "intermittency ... betaken into account" and, again, the considerable latitudegiven the General Counsel as concerns the computationof backpay.Respondent's argument that the 10 comprising the newcontrol group had nothing in common with Castor otherthan that "they were employed at about the same timeby Judson," the 10 having been "in the trade for a longperiod of time," is fallacious for at least two reasons.First, it is based on the testimony of its business manager,Richard Zampa, that, as of the time of the present hear-ing, over 11 years after the misconduct in question, 6 ofthe 10 had been journeymen for from 12 to 20 years.Second, it presupposes without any demonstrated basisthat skill necessarily correlates with time in the trade; or,in the alternative and contrary to the evidence, thatJudson tied order of layoff to time in the trade, as op-posed to relative skills.Respondent's other contentions likewise are rejected.To conclude from Judson's nonhire of a replacement thatCastor is without entitlement would be to negate the ear-lier finding that Respondent's inducement of his dis-charge was unlawful, and ignores the point elsewherestressed by Respondent that the project was windingdown. That contention and Respondent's remainingtwo-the unlikelihood that Castor "would have sur-vived" the shrinkage of the complement from 32 toabout 17 as of May 17, and the probability that he wouldhave left the project before the August reduction of thecomplement to the foreman and the job steward-fail forthe further reason that they disregard the distinct possi-bility that Judson, as it had before, would shift Castor toone of its other projects at such time as it had no needfor him on the project in question.ORDER6The Respondent, International Association of Bridge,Structural and Reinforced Iron Workers Union, Local378, AFL-CIO, its officers, agents, and representatives,shall pay to the estate of Robert L. Castor the sum of$3,705, plus interest thereon until paid in accordancewith Isis Plumbing & Heating Co., 138 NLRB 716 (1962),as modified by Florida Steel Corporation, 231 NLRB 651(1977).a All outstanding motions inconsistent with this Order hereby aredenied. In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.422